Citation Nr: 9923195	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-47 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
December 1983.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) May 1996 rating decision which denied a 
claim of service connection for hypertension, and a November 
1997 rating decision which denied the veteran's request to 
reopen his claim of service connection for a variously 
diagnosed acquired psychiatric disorder.

The Board notes that the veteran's claim of service 
connection for hypertension had previously been denied in a 
May 1987 rating decision.  However, in a letter dated later 
that month, the RO erroneously notified the veteran that his 
claim of service connection for arteriosclerosis had been 
denied.  In February 1996, the veteran, through his 
representative, again requested consideration of service 
connection for hypertension.  In a letter dated later that 
month, the RO advised the veteran that it had erroneously 
informed him that his claim of service connection for 
arteriosclerosis had been denied in May 1987, and that it 
should have advised him that his claim of service connection 
for hypertension had been denied.  The RO further advised the 
veteran that, because of this error, he had the right to 
appeal the May 1987 denial of his claim for service 
connection for hypertension.  The veteran was also advised 
that, in the alternative, he could submit new and material 
evidence to reopen his previously denied claim of service 
connection for hypertension.

As reported above, in May 1996, the RO denied the veteran's 
claim of service connection for hypertension.  The Board 
notes that the RO adjudicated this claim on a de novo basis, 
that is, considered the evidence that the veteran had 
submitted in support of his claim in the context of all the 
evidence of record.  The Board finds that, as the veteran was 
not required to submit new and material evidence to reopen 
his previously denied claim of service connection for 
hypertension, he was not prejudiced by the RO action.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In light of the foregoing, the Board will adjudicate the 
veteran's claim of service connection for hypertension on a 
de novo basis.

The Board observes that the RO also denied claims of service 
connection for a seizure disorder and brain syndrome in the 
May 1987 rating decision.  The veteran's representative, in 
his February 1997 letter, requested consideration of service 
connection for an acute hematoma and organic brain disorder 
with seizures, claiming they were a direct result of a 
medication induced seizure.  Such assertions are construed as 
a request to reopen the veteran's claims of service 
connection for a seizure disorder and brain syndrome.  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The RO denied the veteran's claim of service connection 
for a variously diagnosed acquired psychiatric disorder in an 
unappealed rating decision of May 1987.

3.  Evidence submitted since the RO's May 1987 denial of the 
veteran's claim of service connection for a variously 
diagnosed acquired psychiatric disorder is both cumulative 
and redundant of evidence previously considered; is neither 
competent nor probative of the material matters for which the 
claim was previously denied; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Evidence received since the May 1987 rating decision 
wherein the RO denied entitlement to service connection for a 
variously diagnosed acquired psychiatric disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Criteria

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether he has 
presented evidence that his claim for service connection is 
well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id., 1 
Vet. App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection can also be granted for hypertension, if 
it becomes manifest to a degree of 10 percent within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Hypertension is considered to be 10 percent disabling when 
current diastolic blood pressure readings are predominantly 
100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

For purely definitional purposes, the Board observes that a 
blood pressure reading is considered to be abnormal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that if an appellant fails 
to submit a well grounded claim, VA is under no duty to 
assist him/her in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 
(1998).


Factual Background

A review of the veteran's service medical records reveals 
that his June 1978 enlistment examination was negative for 
any complaints or findings of hypertension.  His blood 
pressure reading was 100/60 at that time.  A July 1978 
examination shows that clinical evaluation of his vascular 
system revealed normal findings, and that his blood pressure 
reading was 98/60.  In March and May 1979, his blood pressure 
readings were 148/70 and 120/78, respectively.  An April 1981 
record shows that his blood pressure reading was 132/80.

On the veteran's reenlistment examination in November 1981, 
there were no reports or findings of hypertension, and his 
blood pressure reading was 128/90.  On an accompanying Report 
of Medical History, he indicated that he had not had any high 
or low blood pressure.

March 1982 records show that the veteran's blood pressure 
readings were 162/120, 142/88, 144/90, 140/100 and 136/94, 
respectively.  April 1982 records show that his blood 
pressure readings were 142/102, 136/100, 140/100 and 120/90, 
respectively.  June 1982 records show that he was assessed as 
having high blood pressure of an unknown etiology, and that 
he was hypertensive.  A blood pressure reading of 120/80 was 
recorded at that time.  In July 1982, it was noted that his 
blood pressure values appeared good.  He was assessed as not 
having a problem with hypertension.  In March 1983, it was 
noted that the veteran had hypertension, and that his blood 
pressure reading was 140/80.

May 1983 records show that the veteran had blood pressure 
readings of 136/90 and 134/98.  Later that month, it was 
noted that his high blood pressure was under control.  His 
December 1983 service separation examination does not show 
any reports or findings of hypertension.  His blood pressure 
reading was reported as 104/82 at that time.

Private medical records dated from January 1985 to March 1987 
from Ventura County Medical Center do not show any reports of 
findings of hypertension.  A July 1986 record shows that the 
veteran's blood pressure reading was 120/76.  In September 
1986, it was noted that his blood pressure reading was 
130/80.

A January 1987 record shows that the veteran's blood pressure 
reading was 120/70.  A March 1987 record shows that he was 
assessed as having chest pain.

Private medical records dated from September 1985 to October 
1986 from Saint Francis Hospital of Santa Barbara show that 
the veteran had a blood pressure reading of 160/80 upon his 
admission for a grand mal seizure in September 1985.  Later 
that month, his blood pressure readings were reported as 
130/70, 120/80, 108/68 and 130/80, respectively.  In March 
1986, it was noted that his blood pressure reading was 130/80 
and that his pulse was 90.  This was described as normal by 
the examiner.

Private medical records dated from October 1985 to March 1986 
from Sansum Medical Clinic Incorporated (Inc.), do not show 
any reports or findings of hypertension.  These records 
included an October 1985 Health Questionnaire wherein the 
veteran indicated that he did not have a history of high 
blood pressure.

A December 1986 VA examination report does not show any 
reports or findings of hypertension.  At that time, the 
veteran's blood pressure readings were reported as 120/85 
sitting, 112/80 recumbent and 112/80 standing.

A private medical examination report dated in February 1988 
from K. Geiger, M.D., shows that the veteran's blood pressure 
reading was 110/85.

A private medical examination report dated in April 1988 from 
T. Hedge, M.D., shows that the veteran reported that he did 
not have a history of hypertension.  It also shows that a 
cardiovascular examination did not reveal that he had 
hypertension.

Private medical records dated from March 1989 to August 1992 
from Humana Hospital show that the veteran had blood pressure 
readings of 164/108 and 140/90 in March 1989.  In October 
1990, his blood pressure reading was reported as 144/82.  In 
August 1992, Magnetic Resonance Imaging of his chest revealed 
that the caliber of his pulmonary vessels was normal.

VA outpatient treatment records dated from March 1989 to 
December 1997 show that the veteran had systolic blood 
pressure readings in excess of 140 mm. and diastolic readings 
in excess of 90 mm. on many occasions during this period.  

Private medical records dated from January 1994 to March 1998 
from Mullikin Medical Centers, Inc. do not show any reports 
or findings of hypertension.  They are also devoid of any 
systolic blood pressure readings in excess of 140 mm. or 
diastolic readings in excess of 90 mm.

On VA medical examination in August 1997, the veteran's blood 
pressure readings were 140/90 sitting, 126/82 lying and 
132/88 standing.  His pulse was 80, which was described by 
the examiner as normal.  No cardiac arrhythmias or murmurs 
were detected, and there was no evidence of congestive heart 
failure.  An electrocardiogram (EKG) revealed a normal sinus 
rhythm, and a ventricular rate of 78.  The examiner noted 
that the EKG was normal.  The examiner reported that the 
veteran did not have hypertension or any other cardiovascular 
problems.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places the initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of service connection for hypertension 
must be denied as not well grounded.

In particular, the medical evidence of record does not 
demonstrate that the veteran currently has chronic 
hypertension which is of service origin.  Although the 
service medical records show that, on occasion, he had 
systolic blood pressure readings in excess of 140 mm. and 
diastolic readings in excess of 90 mm., these episodes were 
apparently acute and transitory in nature, and not reflective 
of the presence of chronic essential hypertension.  Service 
medical records include only one report of "hypertension."  
Moreover, at the time of the veteran's separation 
examination, his blood pressure was 104/82, and no pertinent 
diagnosis was noted.  In addition, while the private medical 
records demonstrate that he has had some systolic blood 
pressure readings in excess of 140 mm. and diastolic readings 
in excess of 90 mm., they do not show that these readings 
were in any way related to his period of active service or 
the one year presumptive period.  Rather, the records from 
Sansum Medical Clinic Inc. include an October 1985 Health 
Questionnaire wherein the veteran indicated that he did not 
have a history of hypertension.  Likewise, the April 1988 
examination report from the veteran's private physician shows 
that the veteran reported that he did not have a history of 
hypertension.

The Board is cognizant of the fact that VA outpatient 
treatment records show some systolic blood pressure readings 
in excess of 140 mm. and diastolic readings in excess of 90 
mm.  However, as reported earlier, these records do not 
establish the existence of chronic hypertension which is in 
any way the result of the veteran's period of active military 
service.  Moreover, as of the time of the most recent VA 
examination in August 1997, the examiner was of the opinion 
that the veteran did not have hypertension, or, for that 
matter, any other cardiovascular problems.

As is clear from the above, the medical evidence of record 
does not demonstrate that the veteran's inservice and 
postservice elevated blood pressure readings were indicative 
of the presence of chronic hypertension.  In addition, a 
nexus between his post service elevated blood pressure 
readings and his period of active service has not been 
established.  Rather, the medical evidence of record does not 
demonstrate that the veteran currently has hypertension.   
While the Board is sympathetic to the veteran beliefs, his 
claim of service connection for hypertension cannot be viewed 
as well grounded under these circumstances.  Caluza, 7 Vet. 
App. at 506.

The Board has carefully considered the veteran's contentions 
regarding the etiology of his claimed hypertension and his 
period of active service.  However, it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation.  See Grivois.  
Under such circumstances, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
King.  Accordingly, his claim of service connection for 
hypertension must be denied. 

The Board also finds that the RO has advised the veteran of 
the evidence necessary to well ground his claim, and that the 
veteran has not indicated the existence of any postservice 
medical evidence which has not already been obtained and 
which would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt has no application to this claim.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Variously Diagnosed Acquired Psychiatric Disorder

Criteria

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a degree of 10 
percent during the first postservice year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Personality disorders are not considered diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c) (1998).  
Service connection may not be granted for congenital or 
developmental defects unless they are subject to superimposed 
disease or injury during a veteran's military service which 
results in disability.  See VAOPGCPREC 82-90 (July 18, 1990).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

This standard, as noted above, focuses on whether the new 
evidence (1) bears directly and substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
Brown, 12 Vet. App. 1 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  Bernard, 4 Vet. 
App. at 384, 393-394.

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

Factual Background

As reported earlier, by a November 1997 rating decision, the 
RO denied the veteran's request to reopen his previously 
denied claim of service connection for a variously diagnosed 
acquired psychiatric disorder.  The RO had originally denied 
the veteran's claim of service connection for a variously 
diagnosed acquired psychiatric disorder in May 1987.  At that 
time, the RO indicated that a Board of Medical Officers had 
found that the veteran had a mixed personality disorder which 
preexisted his period of active service and was not 
aggravated therein.  The veteran's service medical records 
showed that he attempted to commit suicide in June 1983.  
Later that month, a Board of Medical Officers found that he 
was unfit for further military service due to a mixed 
personality disorder with compulsive and narcissistic 
features, manifested by restricted emotional expression, 
intellectualism, perfectionism, excessive criticism of 
others, rationalization and feelings of rage in response to 
criticism by others, as well as a grandiose sense of self 
importance.  It was noted that the veteran's personality 
disorder had preexisted his entry into military service, and 
had not been aggravated therein.

Additional evidence which was available to the RO in May 1987 
consisted of a December 1986 VA psychiatric examination 
report.  That report showed that the veteran indicated that 
he had a seizure which caused him to fall and hit his head in 
September 1985.  He reported that he was then taken to the 
hospital where it was determined that he had a subdural 
hematoma, and an evacuation was performed over his left 
temporal lobe.  He indicated that, since that time, he had 
had difficulties with memory and concentration.  He also 
indicated that he did not have any friends.  The veteran was 
assessed as having an organic personality syndrome, as well 
as some degree of dementia which was related to his subdural 
hematoma, with changes in his overall functioning and ability 
to relate to others since his injury.

Relevant evidence added to the record since the RO's May 1987 
rating decision is reported below.

Private medical records dated from January 1985 to March 1987 
from Ventura County Medical Center show that the veteran was 
diagnosed as having an adjustment disorder with depressed 
mood, atypical bipolar disorder, organic personality syndrome 
and organic mental disorder.

Private medical records dated from September 1985 to October 
1986 from Saint Francis Hospital of Santa Barbara show that 
the veteran was admitted there in September 1985 following a 
seizure.  Upon admission, the pertinent impression was 
psychiatric disorder versus new onset of seizures.  On 
examination the next day, he was found to have a long history 
of emotional disturbances with many suicidal expressions.  He 
eventually underwent a left temporal craniotomy with 
evacuation of an acute subdural hematoma and small temporal 
tip contusion of the brain.  Later that month, the veteran 
was assessed as having a major deficit in his cognitive 
areas.

Private medical records dated from October 1985 to March 1986 
from Sansum Medical Clinic Inc. show that the veteran was 
assessed as being psychotic and possibly paranoid 
schizophrenic.  They further show that he was assessed as 
having a manic-depressive disorder with suspected acute manic 
phase.

A private psychiatric examination report dated in June 1987 
shows that the veteran reported that his time in the Navy had 
been very traumatic.  This report also shows that he was 
diagnosed as having possible manic depressive illness by 
history and hypomanic personality.

A private psychiatric examination report dated in June 1987 
shows that a Minnesota Multiphasic Personality Inventory 
(MMPI) profile of the veteran revealed a pattern mainly 
associated with a diagnosis of schizophrenia, including 
catatonic, paranoid and schizo-manic elements.

A private psychiatric examination report dated in June 1987 
shows that the veteran was assessed as having sustained a 
skull fracture with a subsequent subdural hematoma and an 
impairment of cognitive function.  This report also shows 
that he had a preexisting manic depressive illness with 
intermittent periods of severe depression and grandiose 
behavior.

A private medical examination report dated in February 1988 
shows that the veteran was assessed as having a residual 
abnormal mental status secondary to status post evacuation of 
a left temporal acute subdural hematoma with compression of 
the left temporal lobe tip and posterior temporal region.

A private psychiatric examination report dated in April 1988 
shows that the veteran was assessed as having a complex 
organic mental disorder caused by a severe injury and damage 
to brain substance.  It also shows that the severe brain 
injury that the veteran incurred in September 1985 had caused 
him to incur permanent brain damage, with symptoms of severe 
organic brain disorder and an organic mental disorder with an 
organic personality syndrome.

A private medical examination report dated in June 1988 shows 
that the veteran reported that his memory had decreased since 
a September 1985 injury.  He also reported that his first 
significant psychiatric difficulty had occurred while he was 
in the Navy.  The private physician commented that the 
veteran's psychiatric problems were certainly evident prior 
to his September 1985 brain injury.  The pertinent diagnoses 
were psychiatric disorder and traumatic brain injury, 
September 1985.

A private psychological assessment report dated in January 
1989 shows that the veteran was diagnosed as having an 
organic personality disorder.

A private psychiatric examination report dated in February 
1989 shows that the veteran had a complex organic mental 
disorder and organic personality syndrome.  It further shows 
that these disabilities were due to an injury sustained in 
September 1985.

VA outpatient treatment records dated from March 1989 to 
December 1997 include a September 1997 record wherein it was 
noted that the veteran had a manic affect.

Private medical records dated from March 1989 to August 1992 
from Humana Hospital show that the veteran was alert, 
cooperative and well oriented at the time of examinations in 
March 1989 and October 1990.

A private neuropsychological progress report dated in October 
1991 shows that the veteran was assessed as having an organic 
personality disorder.

Analysis

The Board notes that, in determining whether the veteran has 
presented new and material evidence to warrant a reopening of 
his claim of service connection for a variously diagnosed 
acquired psychiatric disorder, it has reviewed the relevant 
medical evidence submitted since May 1987 to see whether it 
shows that the personality disorder which led to his 
discharge from active service was subjected to a superimposed 
disease or injury which resulted in a disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The Board has also reviewed this evidence to see if it has 
related or established any relationship between the veteran's 
postservice variously diagnosed psychiatric disorder and his 
period of active service or the one year following his 
separation from such service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

In so doing, the Board has found that the veteran has not 
presented new and material evidence to warrant a reopening of 
his claim of service connection for a variously diagnosed 
acquired psychiatric disorder.

In that regard, VA outpatient treatment records and private 
medical records from Ventura County Medical Center, Sansum 
Medical Clinic, Inc. and the veteran's private physicians are 
all new as they were not available to the RO at the time of 
the prior denial.  However, these records are not probative 
or material as they do not, in any way, demonstrate that the 
personality disorder which caused the veteran's discharge 
from active service was subjected to a superimposed disease 
or injury which resulted in a disability.  In addition, while 
these records show that he was assessed as having various 
psychiatric disorders subsequent to his separation from 
active service, they do not establish any link or 
relationship between these psychiatric disorders and his 
period of active service.

The Board also notes that the records from Ventura Medical 
Center and the veteran's private physician are cumulative, as 
the fact that the veteran had an organic personality syndrome 
was known by the RO at the time of the prior denial.

On the basis of the foregoing, the Board finds that the above 
noted VA and private medical records are not probative of the 
material matters for which the veteran's claim of service 
connection for a variously diagnosed acquired psychiatric 
disorder was previously denied.

The medical records from Saint Francis Hospital of Santa 
Barbara, the veteran's private physicians, and the January 
1988 examination report are all new as they were not 
available for the RO's review in May 1987.  However, these 
records are not material, as they do not include any reports 
or findings which pertain to the personality disorder which 
led to the veteran's discharge from active service.  In 
addition, while they show that he was assessed as having 
various psychiatric disorders subsequent to his active 
service, they do not relate these disorders to his period of 
active service.  Rather, these records relate his post 
service psychiatric disorders to injuries that he sustained 
in September 1985, nearly two years after his separation from 
active service.

It is observed that the above noted records are also 
essentially cumulative, as the RO was aware that the veteran 
had a psychiatric disorder which was the result of injuries 
sustained in September 1985 at the time of the prior denial.  
Moreover, although various reports show that the veteran had 
psychiatric disorders which preexisted the September 1985 
injuries, they do not specifically establish that these 
disorders had their onset during his period of active service 
or one the year following his separation from such service.

Therefore, the Board finds that above noted records are not 
probative of material matters for which the veteran's claim 
of service connection for a variously diagnosed acquired 
psychiatric disorder was previously denied.

As regards other submitted evidence, the June 1987 
examination report is new as it shows that the veteran 
reported that his naval service had been traumatic, and that 
he was diagnosed as having a possible manic depressive 
disorder by history.  However, this report is not probative 
as the diagnosis was apparently based solely on the veteran's 
history as related to his physician.  Evidence which is 
simply information recorded by a physician, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458 (1993).

The aforementioned psychological assessment report is new as 
it shows that the veteran was diagnosed as having an organic 
personality disorder in January 1989.  However, this report 
is not probative or material as it does not include any 
findings which show that the personality disorder which led 
to the veteran's discharge from active service was subjected 
to a superimposed disease or injury which resulted in a 
disability.  In addition, this report is cumulative, as the 
RO was aware that the veteran had an organic personality 
disorder at the time of the prior denial.

The private medical records dated from March 1989 to August 
1992 from Humana Hospital are new as they were unavailable to 
the RO at the time of the prior denial.  However, they are 
not probative or material as they do not establish that the 
personality disorder which led to the veteran's discharge 
from active service was subjected to a superimposed disease 
or injury which resulted in a disability.  In addition, these 
records do not include any reports or findings which 
establish any link or relationship between any postservice 
psychiatric disorder and the veteran's period of active 
service.  Rather, these records show that he was alert, 
cooperative and well oriented at the time of examinations in 
March 1989 and October 1990.

While the Board is sympathetic to the beliefs of the veteran, 
the additional evidence submitted in support of his claim is 
either cumulative of prior evidence, or not competent or 
probative of the material matters for which the claim was 
previously denied.  The "new" evidence submitted is not 
"material" because by itself, or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim of 
service connection for a variously diagnosed psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, the VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, the VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record.  Then, if the claim is 
well grounded, the VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, No. 97-2180, slip op. 
at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-
1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a variously 
diagnosed acquired psychiatric disorder, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

Service connection for hypertension is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
variously diagnosed acquired psychiatric disorder, the appeal 
is denied.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

